Citation Nr: 9923241	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
residual headaches.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder. 

4.  Entitlement to service connection for a post traumatic 
left leg injury.

5.  Entitlement to service connection for a ventricular mass 
with hydrocephalus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to June 
1981.  He served in the Puerto Rican Army National Guard from 
December 1977 to October 1989 and was serving on inactive 
duty training on January 8, 1987.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant has presented competent, credible evidence 
that attributes posttraumatic residual headaches to an 
inservice accident in October 1987 during inactive duty 
training.

2.  Competent evidence fails to diagnose a current right knee 
disability attributable to inactive duty training.

3.  Competent evidence fails to diagnose a current left ankle 
disorder attributable to service.

4.  Competent evidence of a current left leg injury has not 
been presented.



CONCLUSIONS OF LAW

1.  Posttraumatic residual headaches were incurred during 
peacetime inactive duty training.  38 U.S.C.A. §§ 101(24), 
1110 (West 1991); 38 C.F.R. §§ 3.1, 3.303 (1998).

2.  Residuals of a right knee injury were not incurred during 
peacetime service or inactive duty training.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998). 

3.  A left ankle disorder was not incurred in peacetime 
service or during inactive duty training.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998). 

4.  The claim for service connection for a left leg injury is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claimed service connection in July 1982 for a 
left foot and right knee injury which reportedly occurred 
between 1980-1981 during a parachute jump.  He claimed 
service connection in March 1994 for post-traumatic headaches 
following a motor vehicle accident while on inactive duty for 
training on January 8, 1987 (hereinafter referred to as 1987 
accident).  In March 1995 the appellant added a claim for 
service connection for hydrocephalus as a result of the head 
trauma received in the 1987 accident.  This March 1995 claim 
is the subject of a Remand at the end of this decision.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

As to any period of inactive duty training, service 
connection is warranted for such periods during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24), 1110 (West 1991).

A well grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

If the claim is well grounded a duty to assist is invoked.  
The record reflects that the duty to assist has been met as 
to all the well grounded claims on appeal as all identified 
records were developed to the extent possible.  Copies of the 
medical records after the 1987 accident were associated with 
the file.  Private medical records have been submitted by the 
appellant.  Service medical records for the period of active 
service were not obtainable according to the response from 
National Personnel Records Center in July 1995.  The 
obligation of the Board to explain its findings and 
conclusions and to consider carefully the benefit-of -the-
doubt rule is especially heightened in cases where the 
service medical records are presumed destroyed.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Initially, the Board notes that it views the issue of well 
groundedness in a vacuum.  When determining whether a claim 
is well grounded, the evidence submitted in support of the 
claim must be accepted as true; however, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  If and when a claim is found to be 
well grounded, all the evidence is assembled, and the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

In a March 1982 enlistment examination, examination of the 
head, lower extremities and other musculoskeletal systems was 
normal.  The appellant indicated he was in good health and 
denied a history or the presence of swollen or painful 
joints; frequent or severe headaches; head injury; broken 
bones; arthritis; rheumatism; bursitis; bone, joint or other 
deformity; lameness; trick or locked knee; or foot trouble.

A VA examination was conducted in October 1982.  The 
appellant complained that he had sustained trauma to his 
right knee and left foot in a parachute jump in 1980-1981.  
Afterwards he was assigned to quarters for one week.  After 
two weeks he stated that he was deemed fit for duty and made 
six more jumps.  Since then he had pain on and off in the 
right knee and the left foot, especially with prolonged 
standing.  The pain was relieved by rest and analgesia.  
After physical examination, residual trauma in the right knee 
and residual trauma in the left ankle and foot were 
diagnosed.  There was traumatic tendonitis in the Achilles 
tendon, short hamstrings and tenosynovitis secondary to the 
residual trauma in the right knee and left ankle/foot.

The appellant submitted a copy of an examination conducted in 
August 1983 for the National Guard.  Examination of his head, 
feet, lower extremities and other musculoskeletal systems 
were normal.

On January 8, 1987 the appellant was driving a truck while on 
inactive duty training.  In an attempt to avoid hitting a 
bus, he crashed into a cement wall and the appellant's truck 
flipped over.  He was brought to the emergency room.  He had 
lacerations on the upper extremities (elbows) and the upper 
1/3 of his right leg was scratched.  Examination of his head 
was normal.  

A statement of medical examination and duty status completed 
on January 9, 1987 indicated that the accident was in line of 
duty and might result in temporary disability.  The appellant 
was said to suffer trauma in his head, right knee and elbow.  
On January 12th, he was discharged to home.  The right knee 
was within normal limits.  There was no effusion, no swelling 
and the ligaments were stable.  The knee was still stable.  
The appellant walked okay without support.  He was seen on 
January 13th with complaints of body trauma, injury to his 
head and right knee.  Contusions to his chest, elbow, abdomen 
and right knee were noted.  He was unable to move his right 
knee.  Decreased range of motion was noted with mild 
effusion.  Multiple body trauma was diagnosed.  On January 
15th his right knee was reevaluated.  He complained of severe 
pain.  On examination there was limited range of motion in 
the right knee.  He was unable to fully flex it and there was 
tenderness and effusion below the patella.  The rule-out 
diagnosis was of a torn meniscus.

He was seen at University Hospital in February 1995 with 
complaints of severe headaches for 2-3 months with decreased 
visual acuity.  On examination there were no focal of central 
nervous system deficits.  Diagnostic studies revealed a 4th 
ventricle lesion with hydrocephalus.

A VA examination was conducted in May 1995.  The appellant 
complained that every since he experienced head trauma in the 
1987 accident, he had headaches.  He was unable to state when 
after the accidents that the headaches began.  They became 
progressively worse and became intolerable in October 1994.  
His wife indicated that he saw a doctor in November 1994.  He 
was hospitalized in January 1995 for a viral syndrome and due 
to the severe headaches, a computed tomography scan was 
ordered.  The computed tomography scan revealed hydrocephalus 
with a 4th ventricle mass.  He underwent surgery to place a 
ventriculoperitoneal shunt in February 1995.  He improved 
after the surgery but described his continuing headaches as 
generalized and oppressive and lasting approximately two 
hours.  He reiterated that he always had headaches after the 
1987 accident but that they got worse in October 1994.  The 
examiner noted that the appellant had a 4th ventricle mass 
but that a definite diagnosis or pathology as to the mass was 
not available in the records.  The examiner diagnosed head 
trauma in motor vehicle accident in 1987 with residual post-
traumatic headaches, and a status post ventriculoperitoneal 
shunt for hydrocephalus secondary to a 4th ventricular mass.

Examination of the joints was also conducted in May 1995.  
The appellant reported that he sustained a traumatic 
dislocation of his right knee and left ankle trauma in the 
1987 accident.  He complained of pain in the right knee cap 
that radiated to the side and popping when he walked a lot.  
He complained of cramping in his right calf and at the left 
ankle on the posterior aspect with pain.  He reported 
bilateral leg swelling.  The pain became worse with prolonged 
standing, going up stairs, and in cold and rainy weather.  On 
physical examination there was swelling in the left ankle and 
no swelling in the knees.  There were no deformities of the 
knees or ankles.  There was no instability in the right knee 
or left ankle.  There was tenderness to palpation in the left 
ankle but none in the right knee.  Associated X-rays of the 
right knee and left ankle showed no evidence of significant 
bony or articular abnormality.  The diagnosis was status post 
motor vehicle accident with right knee and left ankle trauma 
in 1987.

A medical opinion was supplied to the RO in September 1996.  
Based on the medical evidence in the file, the 4th ventricle 
mass and hydrocephalus status post shunt that was diagnosed 
in 1995 was not etiologically related to the alleged head 
trauma suffered in 1987.  Treatment records were negative for 
any objective evidence of head injury in 1987.  The hospital 
summary for admission on February 1995 noted a history of 
severe headaches for 2-3 months with a decrease in visual 
acuity.  The nature of the 4th ventricle mass or lesion was 
not stated in the records.  The diagnosis of posttraumatic 
headaches was based on the history given by the veteran and 
not documented by evidence in the file.

In a letter received in October 1997, Dr. Mercado certified 
that the appellant had been diagnosed with major depression 
and had been disabled due to hydrocephalus.  He needed 
supervision but lived by himself.  He was attending a day 
treatment center.


Post-traumatic Headaches 

The appellant has claimed service connection for post-
traumatic headaches due to the 1987 accident he experienced 
while serving on inactive duty training. 

The appellant's claim for service connection for post-
traumatic headaches is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  There is evidence of the inservice 
accident with head trauma and an opinion linking headaches to 
the trauma.
 
The Board must proceed to a merits determination.  At this 
time, the Board is under an obligation to weigh the competent 
evidence of record.  The truth and accuracy of the evidence 
that established the well grounded claim need no longer be 
accepted.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Board finds that on balance the evidence supports the 
claim.  There is evidence that during inactive duty training 
in 1987 the appellant had head trauma.  Although not noted in 
the emergency room documents, it was noted on the medical 
examination and duty status report from January 9, 1987.  
Therefore, there is positive competent and credible evidence 
of an inservice head injury.

The appellant has stated that ever since the 1987 accident he 
has had headaches.  Lay testimony in general is competent 
when it regards features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465 469-70 (1994).  The appellant 
is competent to report headaches and the onset of headaches 
after the 1987 accident.  The appellant's statement is 
balanced against the February 1995 admission summary that 
recorded his report of severe headaches for 2-3 months.  
However, at the time of the May 1995 VA examination, the 
appellant explained that he had always had the headaches but 
that they had eventually become intolerable at the end of 
1994.  In the report of history from February 1995 the 
appellant was said to indicate severe headaches for 3 months 
prior to admission.  This statement does not contradict his 
assertion that he had headaches prior to that time.

Finally, the May 1995 VA examiner diagnosed head trauma in 
motor vehicle accident in 1987 with residual post-traumatic 
headaches.  This evidence is competent evidence linking the 
headaches to an inservice injury but it is contradicted by 
the medical opinion in September 1996.  However, that medical 
opinion is based on the premise that there was no objective 
evidence of head injury in 1987.  The copies of the medical 
records that included the medical examination and duty status 
report that identified head trauma were submitted by the 
appellant in June 1998.  Therefore, the September 1996 
opinion is based on a false premise and can be afforded 
little probative value in the Board's consideration.  

As there is competent and credible evidence of an inservice 
injury while on inactive duty training, and a diagnosis of 
post-traumatic headaches that is linked to that inservice 
injury, the evidence supports the claim.  Service connection 
for posttraumatic headaches warranted.


Right Knee

The appellant filed an original claim in July 1982 and 
contended that in 1980-1981 he sustained a right knee injury 
during a parachute jump.  A right knee injury was also noted 
as a result of the 1987 accident.  The claim for service 
connection for a right knee disability is well grounded.  At 
least one examiner in October 1982 has reported the 
appellant's jumping history and diagnosed residual trauma in 
the right knee. 

In proceeding with a merits determination, the Board notes 
that the appellant is competent to report or note an 
inservice injury and to identify a painful joint.  In his 
report of history he indicated that after two weeks he was 
deemed fit for duty and he made additional jumps.  At the 
time of the March 1982 enlistment examination, his lower 
extremities were normal and he offered no history of any 
right knee or left foot problems.  This evidence leads the 
Board to the conclusion that any 1980-1981 inservice injury 
was acute and resolved.

The appellant alleged injury in 1980-1981.  A March 1982 
examination was normal for the lower extremities.  Even more 
importantly, in his report of history in March 1982, this 
same appellant indicated he was in good health and denied 
trauma, denied joint pain or joint deformity.  An examiner in 
October 1982 diagnosed residual trauma in the right knee 
after noting the appellant's report of a jumping injury.  The 
examination of the lower extremities in August 1983 was 
normal.  The Board attaches great probative weight to the 
appellant's certified assertions that he had no trauma and no 
right knee pain after active service.  

The appellant also had a right knee injury in the 1987 
accident with decreased range of motion and effusion.  The 
last records pertaining to the post-accident treatment 
indicated a rule-out diagnosis.  The Board next looked to the 
VA examination conducted in May 1995.  Aside from the 
appellant's complaints of pain, no other abnormalities were 
noted as to the right knee.  There was no swelling or 
instability and the X-rays examination was entirely normal.  
Most importantly, the examination concluded only there was 
knee trauma in 1987 and did not identify any current knee 
disability other than the appellant's pain and did not 
attribute a current disability to active service or the 1987 
accident.

The Board has balanced the appellant's denial of any injury 
or joint disability prior to the October 1982 examination 
along with normal examinations both before and after October 
1982.  The Board has additionally considered that the 
appellant's right knee pain was not attributed to a trauma 
diagnosis, but that absent any clinical findings in May 1995, 
the examiner concluded only that there was trauma in 1987 
based on the history given by the appellant.  Provided that 
it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Evans v. 
West,  12 Vet. App. 22 (1998).  Normal findings as to the 
right knee were made after the one examiner attributed a 
diagnosis of posttraumatic right knee (without the benefit of 
X-rays) to jumping in 1980-1981.  Therefore, the Board finds 
that diagnosis to be of little probative value.  
Additionally, although the right knee was injured during 
inactive duty training in 1987, the current evaluation in May 
1995 failed to make a current diagnosis or report any current 
objective abnormal clinical findings that were attributed to 
either incident.  The lack of a current diagnosis and a nexus 
to the 1987 accident is of great probative weight in the 
Board's consideration.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a right knee injury.



Left Ankle

The claim for service connection for left ankle injury is 
well grounded as the VA examiner in October 1982 diagnosed 
residual trauma in the left ankle based on the appellant's 
history of a parachuting injury.

In proceeding to a merits determination, the Board notes that 
the appellant complained of trauma to his left foot/ankle in 
1980-1981 as a result of parachuting while on active duty.  
He reported being returned to duty after two weeks and 
completing 6 additional jumps.  The March 1982 examination 
was normal and the appellant denied the injuries or any 
residuals.  The VA examination in October 1982 diagnosed 
residual trauma in the left ankle/foot.  An examination of 
the lower extremities in August 1983 was normal.  After the 
1987 accident, no injuries to the left ankle were noted.  The 
VA examination in May 1995 found swelling and tenderness in 
the left ankle, but no other abnormalities and the examiner 
did not attribute the findings to the parachuting accident in 
service.  No traumatic injury residuals were noted on X-ray.  
The examiner concluded without any current diagnosis and 
noted trauma in 1987.  After balancing this evidence, the 
Board finds that the preponderance of the evidence is against 
the claim.  Reports of the normal examinations in March 1982, 
and August 1983 and the appellant's denial in March 1982 of 
any left ankle disability are given the most probative weight 
in the Board's consideration.  Furthermore, the October 1982 
examination that diagnosed residual trauma was not based on 
any X-ray evidence.  Finally, although some left ankle 
abnormalities were noted in May 1995, no abnormalities were 
noted on X-ray, no ankle diagnosis was offered and it was 
only stated that there was ankle trauma in 1987 based on the 
appellant's history.  In fact, there was no report of ankle 
trauma in 1987.  Therefore, the one diagnosis of residual 
traumatic injury to the left ankle made without the benefit 
of X-ray evidence in October 1982 is outweighed by the 
multiple normal findings and the failure of the most recent 
examiner to diagnose a traumatic ankle injury residual and 
attribute it to an inservice injury.



Left Leg

Competent evidence of a left leg disability has not been 
presented.  Although in May 1995, the appellant complained 
of bilateral leg swelling it was not noted on examination.  
No diagnosis as to the left leg was offered.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
April 1997 and the Supplemental Statement of the Case issued 
in December 1998 both of which advised the appellant and his 
representative of the evidence necessary to complete his 
claim.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).


ORDER

Service connection for posttraumatic headaches is granted.  
Service connection for a right knee disorder, a left ankle 
disorder, and a post traumatic left leg injury is denied.


REMAND

The appellant has contended that the 1987 accident with a 
reported head trauma led to the subsequent development of and 
diagnosis in February 1995 of a ventricular mass and 
resulting hydrocephalus.

In a February 1995 document from the Puerto Rico Medical 
Center, the appellant was said to be suffering from chronic 
hydrocephalus.  This was presumably caused by a block in the 
4th ventricle, possibly an organized clot and arachnoiditis 
from a motor vehicle accident in 1987.  The Board has 
considered the February 1995 statement and has determined 
that further development is necessary for an equitable 
resolution of this claim.

Accordingly, this issue is REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for a VA examination, preferably with a 
neurologist or a neurosurgeon.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed.  The examiner should 
determine whether a current diagnosis of 
a 4th ventricle mass with resultant 
hydrocephalus is attributable to the 1987 
accident and the injuries reported at 
that time.  A discussion of the evidence, 
the opinion offered in February 1995 and 
the basis of the examiner's opinion is 
required.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

